 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:17-cr-00255 LJO/SKO

12                                 Plaintiff,            STIPULATION TO CONTINUE DECEMBER
                                                         17, 2018 SUPPRESSION HEARING TO
13                                                       JANUARY 7, 2019; ORDER

14                          v.
                                                         Ctrm:           4
15
                                                         Hon. Lawrence J. O’Neill
16   KYLE EVAN PETERSON,

17                                 Defendant.

18
19

20          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
21 United States Attorney Brian W. Enos, counsel for the government, and Marc J. Days, counsel for

22 defendant Kyle Evan Peterson (“defendant”), that this action’s Monday, December 17, 2018 hearing

23 on defendant’s motion to suppress evidence be continued to Monday, January 7, 2019, at 10:30

24 a.m. The parties likewise ask the court to endorse this stipulation by way of formal order.

25          The parties base this stipulation on good cause. To explain, in light of the content of the briefing
26 relevant to defendant’s motion, counsel for the government believes it prudent to ensure the presence of

27 defendant’s state parole officer, CDCR’s Officer Mekisha Buyard, at the hearing. With her presence,

28                                                       1
 1 the government is confident that the court would best be equipped to receive any necessary additional

 2 facts relevant to the motion, entertain argument, and rule on the motion within a single court appearance.

 3 Officer Buyard will be on the East Coast attending her daughter’s graduation ceremony on December

 4 17, however, and counsel for the government advised her that he would try to move the hearing date to

 5 accommodate her ability to attend both the graduation and the suppression hearing. For this reason,

 6 counsel for the defense graciously agreed to moving the hearing to January 7.

 7          The parties estimate that this hearing should take no longer than an hour, and the government has

 8 cleared the above date and time with chambers. In addition, this stipulation would not impact this
 9 matter’s April 2, 2019 trial date, or prior time waivers imposed pursuant to 18 U.S.C. § 3161. The

10 above stipulated continuance would also conserve time and resources for the court and parties in that

11 Officer Buyard’s presence should ensure that the hearing could be completed in one court appearance.

12          IT IS SO STIPULATED.

13                                                      (As auth 12/12/18)

14 Dated: December 12, 2018              By:     /s/ Marc J. Days
                                                 Marc J. Days
15                                               Attorney for Defendant
                                                 Kyle Evan Peterson
16

17 Dated: December 12, 2018                      McGREGOR W. SCOTT
                                                 United States Attorney
18
19                                        By:    /s/ Brian W. Enos
                                                 Brian W. Enos
20                                               Assistant U.S. Attorney

21 ///

22
     IT IS SO ORDERED.
23

24
         Dated:   December 12, 2018                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
25
26

27

28                                                      2
